Opinion issued January 28, 2020




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00662-CV
                            ———————————
                IN RE H.D.I. SEGUROS, S.A. DE C.V., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, H.D.I Seguros, S.A. de C.V., filed a petition for writ of mandamus,

asking this Court to vacate the trial court’s July 31, 2019 order denying Seguros’s

motion to dismiss based on a forum-selection clause.1




1
      The underlying case is Zachary Mester v. H.D.I. Seguros, S.A. DE C.V, cause
      number 2019-23789, pending in the 234th District Court of Harris County, Texas,
      the Honorable Lauren Reeder presiding.
      Seguros has not established that it is entitled to mandamus relief. See In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)

(holding that, to establish entitlement to mandamus relief, relator must show trial

court clearly abused its discretion and relator has no adequate remedy by appeal).

Accordingly, the petition is denied. See TEX. R. APP. P. 52.8(a). Any pending

motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                        2